EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Lane on 2 March 2022.
The application has been amended as follows.
Claims 17-21. (Cancelled) 














DETAILED ACTION
Response to Arguments
The examiner’s amendment of 2 March 2022 in addition to the After Final Amendment of 25 February 2022 overcomes the rejections in the previous Office Action.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1-6: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 1, specifically comprising:
the retrofit data communication and processing unit receives a first signal representing an initial nacelle yaw position of the nacelle relative to the tower and a second signal representing a desired nacelle yaw position of the nacelle relative to the tower, in the context of the other components in the claim. 
Claims 2-6 are allowed due to their dependency on claim 1.
Regarding claims 7-16: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 7, specifically comprising:
determining a virtual relative wind direction signal from the current nacelle yaw position and the desired nacelle yaw position without taking into account the disconnected relative wind direction signal, in the context of the other components in the claim. 
Claims 8-16 are allowed due to their dependency on claim 7.
In other words, the virtual wind direction signal is not dependent any previous signal, it’s entirely based on the position of the nacelle relative to the tower.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEAN GUGGER/Primary Examiner, Art Unit 2832